1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Assistant Federal Defender
3    Designated Counsel for Service
     801 “I” Street, 3rd Floor
4    Sacramento, CA 95814
     Linda.allison@fd.org
5
     Attorney for Defendant
6    JULIEANN BRUMETT
7
8
                             IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                      )     NO. 2:18-cr-250-CKD
12                                                  )
                           Plaintiff,               )     STIPULATION AND ORDER TO RESET
13                                                  )     STATUS CONFERENCE DATE
            v.                                      )
14                                                  )     DATE: January 10, 2019
     JULIEANN BRUMMETT,                             )     TIME: 9:30 a.m.
15                                                  )     JUDGE: Hon. Carolyn Delaney
                           Defendant.               )
16                                                  )
                                                    )
17
            IT IS HEREBY STIPULATED between the parties through their respective counsel,
18
     Special Assistant United States Attorney ERIC J. CHANG, Assistant Federal Defender LINDA C.
19
20   ALLISON attorney for JULIEANN BRUMMETT, that the Court vacate the current status

21   conference hearing set for January 10, 2019 at 9:30 a.m. and set a new status conference hearing
22   for January 22, 2019 at 9:00 a.m.
23
            The parties anticipate resolving the case by January 22, 2018. The continuance is requested
24
     for availability of the parties and defense preparation. The parties agree that the above reasons
25
     constitute good cause for a continuance. The parties also agree that the ends of justice served by
26
27   granting defendant’s request for a continuance outweigh the best interest of the public and the

28

                                                    -1-
1    defendant in a speedy trial, because defense counsel needs additional time for preparation and
2    investigation. 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) (Local Code T4).
3
4
                                                 Respectfully submitted,
5
6     Dated: January 9, 2019                     HEATHER E. WILLIAMS
                                                 Federal Defender
7
                                                /s/ Linda Allison
8                                               LINDA ALLISON
                                                Assistant Federal Defender
9                                               Attorney for Defendant
10                                              JULIEANN BRUMMETT

11
      Dated: January 9, 2019                     MCGREGOR W. SCOTT
12                                               United States Attorney

13
                                                 /s/ Linda Allison for
14                                               ERIC J. CHANG
                                                 Special Assistant U.S. Attorney
15
                                                 Approved via email 1/9/2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -2-
1
                              IN THE UNITED STATES DISTRICT COURT
2
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
3
4
     UNITED STATES OF AMERICA,                       ) NO. 2:18- CR-00250-CKD
5                                                    )
                           Plaintiff,                ) ORDER TO RESET STATUS
6                                                    )
            v.                                       ) CONFERENCE DATE
7                                                    )
     JULIEANN BRUMMETT,                              )
8                                                    )
                           Defendant.                )
9                                                    )
                                                     )
10
            Finding good cause, the Court orders the current status conference hearing date be
11
     vacated and sets a new status conference hearing for January 22, 2019 at 9:00 a.m., before the
12
     Hon. Carolyn Delaney; and, excludes time for the reasons set forth above. The Court finds that
13
     the ends of justice served by granting the defendants’ request for a continuance outweigh the best
14
     interest of the public and the defendants in a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A)
15
     and (B) (Local Code T4).
16
     Dated: January 9, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -3-
